Title: Introductory Note: To Rufus King [13 August 1793]
From: 
To: 



[Philadelphia, August 13, 1793]

This letter marks Hamilton’s initial involvement in a protracted and acrimonious dispute between Rufus King and John Jay on the one hand and Edmond C. Genet on the other. Briefly stated, the controversy centered on whether Genet on July 6, 1793, at the height of the crisis over the sailing of the Little Sarah, had or had not told Alexander J. Dallas that “he would appeal from the President to the People.” King and Jay publicly charged that Genet had made such a statement; Genet denied the charge. While Hamilton was not a central figure in the dispute, he undoubtedly did his best—particularly in the controversy’s earlier stages—to encourage Jay and King. At the same time he tried to remain out of the direct line of fire of the combatants. To change the metaphor, if Hamilton did not start the fire, he assiduously poured oil on it whenever the opportunity arose.
The dispute began with the following letter, dated August 12, 1793, which Jay and King sent to New York newspapers: “Certain late publications render it proper for us to authorize you to inform the Public, that a report having reached this City from Philadelphia, that Mr. Genet, the French Minister, had said he would appeal to the People from certain decisions of the President; we were asked, on our return from that place, whether he had made such a declaration—we answered, That He Had, and we also mentioned it to others, authorising them to say that we had so informed them.”
Genet had arrived in New York City on August 7 and received an enthusiastic welcome from his supporters in the city. Although rumors of his reputed “appeal to the people” had been in circulation before the statement by Jay and King, the publication of the letter caused considerable consternation among Republicans. Genet immediately replied to the charges in a public letter addressed to the President. This letter, dated August 13, 1793, reads in part as follows: “To you alone, through the Secretary of State, have I complained of the principles you have adopted and remonstrated against decisions which have resulted therefrom. To you alone have I declared that the federal government, far from manifesting any regard for our generous conduct towards this country—for the new advantages which we were offering to her commerce—or for the reiterated demonstrations of our real and disinterested friendship, were sacrificing our interests to those of our enemies, by their interpretation of the treaties which exist between us. To you have I represented without reserve, that this conduct did not appear to correspond with the views of the people of America, with their desire to observe with fidelity their public engagements, or with their affectionate regard for the cause of liberty, upon which their very existence and prosperity depend. Certain decisions of your tribunals and verdicts of your juries, added to the sentiments of your fellow citizens publicly expressed, might permit me without a crime to draw this inference.
“Nevertheless, certain persons, actuated by views which time will develope, despairing to attack my principles, have descended to personal abuse. In hopes of withdrawing from me that esteem which the public feel and avow for the representative of the French republic. They publish with great warmth that I have insulted you, and that I have threatened you with an appeal to the people, as if you would permit any one with impunity to treat you with disrespect, or as if the slightest hint of an appeal, which a magistrate deserving of his high office, should ardently desire, was to you the greatest offence I could offer.
“It is become necessary Sir, to dissipate these dark calumnies by truth, and publicity. I dare, therefore, to expect from your candor and probity an explicit declaration, that ‘I have never intimated to you an intention of appealing to the people; that it is not true that a difference in political sentiments has ever betrayed me to forget what was due to your character or to the exalted reputation you had acquired by humbling a tyrant against whom you fought in the cause of liberty.’ A publication of your answer will be the only reply which shall be given to those party-men, who never fail to confound the individual with affairs of state, which they too often make use of as a pretext for their zeal and a reason for dastardly appearing under anonymous signatures.…”
On August 16, 1793, Jefferson replied to this letter on behalf of the President, stating that “it is not the established course for the diplomatic characters residing here, to have any direct correspondence with him. The Secretary of State, is the organ through which their communication should pass. The President does not conceive it to be within the line of propriety or duty for him, to bear evidence against a declaration which, whether made to him or others, is perhaps immaterial; he therefore declines interfering in the case.” After this exchange of letters, in spite of a clamorous newspaper controversy between Federalists and Republicans over Genet’s statements, the matter remained in abeyance until November, 1793.
On November 14 Genet reopened the affair with a letter to Attorney General Edmund Randolph. “More pressing avocations,” Genet wrote, “have hitherto prevented my applying to you on the subject of a public insult to my nation and to myself, which I understand, from gentlemen of the law here, you are the person officially to be made acquainted with. I enclose you, Sir, a newspaper, printed in New-York, in which the chief justice of the United States, Mr. Jay, and a senator of the United States, Mr. King, have certified to the public, as a declaration of mine, what is utterly and totally false. To you, Sir, who are doubtless acquainted with the contemptible arts practised by party to hurt the characters, supposed to obstruct their views, it is needless to enlarge upon the injury this certificate has done the cause of my country in the opinion of this, or the personal dilemma into which it has, as was intended, plunged myself. The lie having effected its purpose, I can, unfortunately for justice, but too slowly follow it with detection. It is, however, a duty I owe my official character, to procure a public prosecution of a calumny, which nothing but their public situations, who are the authors of it, induces me to think more of than the rest of the low newspaper abuse to which I have been so much accustomed.
“As you are, as I am informed, from your official situation, the prosecutor of outrages committed by citizens of the United States, either against foreign nations or their representatives to the United States, I am satisfied that it is sufficient for me to acquaint you of the scandalous falsity of the charge against me, to induce you to take such steps, at the ensuing federal court, as the honor of your own country, as well as of mine, exact upon such an occasion. I shall attend you for this purpose at any time and place you point out, and desire to be favored with your answer, when and where that must be.”
On the same day Genet addressed another letter to Jefferson, enclosing his letter to Randolph and stating that he had “to this moment omitted nothing to ascertain the falsity of the perfidious imposture, to which these gentlemen have not been ashamed to add their names. It is with this view, I ventured to write to the President of the United States; it is with this view, that my friends have called, in many papers, upon Mr. Jay and Mr. King, to produce the proofs of their assertion; but the answer which you were charged to make me, Sir, being as indecisive as the silence of these gentlemen was profound, a judicial enquiry alone remains for me to confound those who have traduced me, both as delegate of the French people and as an individual.” On November 19 Randolph replied to Genet that he would be willing to confer on the matter with the French minister upon the latter’s return to Philadelphia.
Jay and King were now faced with the necessity of proving their allegations. They thereupon wrote to Hamilton and Henry Knox stating that they intended to publish a complete account of the transaction and requesting a certificate from them as to the truth of Genet’s threat. Hamilton and Knox complied, and when the statement by Jay and King dated November 26, 1793, and addressed “To the Public” appeared in the newspapers, it was accompanied by a supporting certificate from Hamilton and Knox.
Jay and King also hoped that Jefferson, Alexander Dallas, and Thomas Mifflin could be persuaded to support the charges against Genet. In their letter “To the Public” the two men had based their statement on Jefferson’s account of the meeting as transmitted to Washington. Much of the information contained in this account had been supplied to King by Hamilton in his letter of August 13. Jefferson’s testimony had thus become almost as crucial to proving the truth of Jay’s and King’s allegations as that of Dallas, to whom Genet’s remarks were originally made. Jefferson had written to James Madison in September: “You will see much said & again said about G’s threat to appeal to the people. I can assure you it is a fact.” The Secretary of State, however, had no intention of pulling Federalist chestnuts out of the fire. Apparently he had considered issuing a publication concerning the appeal, for there is an undated autograph draft in the Thomas Jefferson Papers, Library of Congress, stating that although he regretted entering the controversy, he felt that his continued silence might lead to unjust surmises. In view of the many versions of the episode to which he had been exposed, Jefferson maintained that he no longer trusted his memory as to the correct facts and therefore would publish the report he gave to Washington in July. Jefferson apparently reconsidered making a public statement, for none was ever published.
Because Genet’s statements had been made to Dallas, the latter’s testimony was crucial. On December 6 Dallas inserted a notice in a Philadelphia newspaper promising a statement, and on December 9 the same paper carried a long account by Dallas concerning what had taken place at his midnight meeting with Genet. Dallas described in detail Genet’s general remarks concerning Franco-American relations and concluded that although he was “responsible for the fidelity of the recital, I am not responsible for any inference, which has been, or may be, drawn, from the facts that it contains.… But it will be expected, perhaps, that I should give a more direct reply to the specific charge, which states, that I had reported to the Governor, and communicated to Mr. Jefferson, ‘that Mr. Genet had declared that he would appeal from the President to the People.’
“Upon enquiry, I find, that the Governor thinks that I made use of the word appeal, towards the close of my report, in this manner: ‘—that, if, after the business was laid before Congress, Mr. Genet did not receive satisfaction on behalf of his nation, he would publish his appeal, withdraw, and leave the governments themselves to settle the dispute.’ The word appeal appears, however, in my opinion, to be more applicable to those facts, which represent, that Mr. Genet, controverting the justice and force of the President’s decisions on the treaty, &c., declared a determination to address Congress on the subject: but, in either place, if it is not construed necessarily to import, that I heard a declaration from Mr. Genet, ‘that he would appeal from the President to the People,’ I am content to admit the expression as mine.…”
In December Washington was drawn into the controversy. On December 18 Jefferson wrote to Randolph stating that Genet’s charges against Jay and King had been laid before the President and that the latter, “never doubting your readiness on all occasions to perform the functions of your office, yet thinks it incumbent on him to recommend it specially on the present occasion, as it concerns a public character peculiarly entitled to the protection of the laws. On the other hand, as our citizens ought not to be vexed with groundless prosecutions, duty to them requires it to be added, that if you judge the prosecution in question to be of that nature, you consider this recommendation as not extending to it; it’s only object being to engage you to proceed in that case according to the duties of your office, the laws of the land, and the privileges of the parties concerned.” Both Jay and King viewed the President’s referral of the matter to the Attorney General as a reflection on their behavior. In December they wrote to Washington, complaining about the conduct of Jefferson and Randolph and requesting for publication a copy of Jefferson’s report to the President concerning Jefferson’s interview with Dallas. “Much difficulty occurred relative to this letter,” King later observed. “Randolph who with Jefferson, were treated with much severity in it, endeavoured to induce the President to reply, and to justify his and their conduct. Hamilton advised the President to grant the Copy required, and to reply in such a manner, as would not acknowledge the Charge of injustice alledged against him, in the letter from Mr. Jay & me; and Mr. Knox was desirous of preventing the affair terminating in a rupture between the President, Jay and myself, and was therefore solicitous of some middle course, which would satisfy no one, but end in burying the affair in oblivion. He suggested our taking back the Letter to the President, and that we should propose a personal interview, in order to heal the wounds inflicted by the Letter—we declined … Finally it was thus arranged. The President sent for Mr. Jay—they conversed freely upon the subject, the President justified his own conduct, and expressed his opinion, that nothing incorrect, or unfriendly had been intended by Jefferson, or Randolph, and complained of the severity of our Letter—Spoke of the difficulty of his situation, and of the necessity of his conducting with great Caution. Mr. Jay explained our Situation.… Much conversation passed at this interview; the President expressed his friendship for Mr. Jay and his respect, and regard, for me, &c. Mr. Jay finally proposed to the President by way of concluding the affair, that he should furnish us with an authenticated Copy of Mr. Jefferson’s Report … and that the original Draft of the letter that we wrote to the President, should also be delivered to him. This arrangement was agreed in. Mr. Jay sent the Draft to me immediately on his return to New York, and I delivered it to the President, which together with the Letter, and a paper in the President’s handwriting, justifying his conduct, and which he gave me to read, he, in my presence, put into the fire.…”
The controversy continued until early 1794. On December 18, 1793, Randolph wrote to Genet declining to proceed against Jay and King, but the French Minister was undeterred. On December 10 he had written to the French Minister for Foreign Affairs that “Si le congress ne me rend point Justice après avoir pris connoissance de ma Correspondence qui est actuellement sous ses yeux, J’attaquerai Washington lui même à la Cour Fédérale et Je le forcerai à paroitre à la Barre pour prouver ce qui le avancé.” Finally his case was taken by Edward Livingston. The episode was brought to a close by the arrival in Philadelphia in February, 1794, of Jean Antoine Fauchet, the new French Minister, who brought orders for Genet’s arrest and threats that if he did not discontinue his suit Genet’s mother and sisters in France would stand hostage for his conduct.
For the documents in these volumes pertaining to the Jay-King controversy with Genet, see “Cabinet Meeting. Opinion on the Case of the Little Sarah,” July 8, 1793, note 2; “Cabinet Meeting. Opinion on Vessels Arming and Arriving in United States Ports,” July 12, 1793; Hamilton to King, August 13, 23–24, 1793; Jay and King to Hamilton and Knox, November 26, 1793; Jay to Hamilton, November 26, 1793; King to Hamilton, November 26, 1793; Hamilton and Knox to Jay and King, November 27, 1793; “Statement by Alexander Hamilton and Henry Knox on Edmond Charles Genet’s ‘Appeal to the People’,” November 29, 1793; Hamilton and Knox to Jay, November 29, 1793.
